Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/04/2022 and the Request for Continuing Examination filed on 06/03/2022 have been entered. Claims 1-15 are now pending in the application. Claims 1-3, 5, 8 and 12 have been amended and new claim 15 has been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0112967, filed 09/11/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " the regions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear as to what “regions” does this claim limitation refers to? For example is there more than one region with plurality of pin mirrors? Or are there more pluralities or pin mirrors at  different regions? It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue. 
Claim 15 further recites the phrase limitation where “the regions provided with the plurality of pin mirrors corresponds to a region where a line connecting the plurality of pin mirrors positioned along an outer border of the plurality of pin mirrors form an outer boundary”. However this limitation is confusing because it is unclear how it can be understood and treated. Specifically, it is unclear what is “a region” that corresponds to “a region”? How is this “a region” defined by a line? If this line is supposed to connect the plurality of pin mirrors positioned along an outer border of the plurality of pin mirrors, it is unclear if this “line” is a straight line, or if it is an outer shape, circumference or some other kind of line? Lastly it is unclear what  “form an outer boundary” or even what “forms an outer boundary”, and what is this “an outer boundary” the outer boundary of, e.g. the mirrors, one or more “regions” or some other object/element? For the purposes of examination the above limitation will be treated broadly, such that any two or more pin mirrors in some region of optical element have outer boarder, other edges, that form/s some outer boundary. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kwon et al. (hereafter Kwon, of record) US 20200192181 A1. 
In regard to independent claim 1, Kwon teaches (see Figs. 1-19) an electronic device (i.e. optical augmented reality (AR) device, ARD1-6, see Title, Abstract, e.g. paragraphs [02, 06-24, 32-34, 69-74, 167-169, 182-188, 189-192,202-204, 210-212], as depicted in e.g. Figs. 1-7, 13-15, 17-19) comprising: 
an optical driving assembly including an image source panel for emitting image light (i.e. display module DD with image panel area DP DA, with image display area(s) (IDA) configured for  displaying and emitting image light, e.g. paragraphs [70, 75-76,117-119, 182-188], e.g. Figs. 1-3, 8, 13-14); 
an optical element in which the emitted image light is incident on and reflected (i.e. as lens module LM receiving incident light from DD and in which image light is totally reflected by RM pin mirrors, as depicted in e.g. Figs. 1-2, 5-6, 13-19, e.g. paragraphs [70-74]); 
a plurality of pin mirrors distributed in a region of the optical element and configured to extend  a depth of a field of view  (i.e. RM which are pin mirrors distributed in LM and as pin mirrors configured to deepen a depth of field of view (FOV) due to pin-hole effect, see e.g. paragraphs [34-35, 70, 73-74, 77-80, 114, 187, 194], e.g. Figs. 1-2, 5-6, 13-19); and 
a variable lens member provided at one point of an optical path before the emitted light reaches the plurality of pin mirrors (i.e. as dynamic prism module AP and collecting member CL when present, is provided between DD and pin mirrors RM, paragraphs [70,81-85, 182-188, 150-152, 162, 168], Figs. 1-14), wherein the variable lens member (AP, CL) is configured to narrow or widen an effective region of the image light that reaches the plurality of pin mirrors  among the region provided with the plurality of pin mirrors (i.e. as e.g. dynamic prism module AP and CL,  when present, shift and narrow image light from light provided by IDA to image light provided by EDA1 having increased size, which is received by RMs, and also as the image is provided to different positions and positions of RM from IDA and/or EDA1, paragraphs [70,76-79, 81-85,101-109, 114, 182-188], as clearly depicted in e.g. Figs. 1, 3-7, 9-15, 17-19), by changing a focal length of the variable lens member to adjust a size of an output image of augmented reality information (i.e. as the focal length of AP, CL is changed from case when CL is not present, to case when CL is present as CL may include convex lens, see paragraphs [76-85, 182-188], as depicted in e.g. Figs. 1, 3-7, 13-14]). 
Regarding claim 9, Kwon teaches (see Figs. 1-19) further comprising a plurality of lens members selectively positioned on a first point on a light path between the optical element and the optical driving assembly (i.e. AP with plurality of dynamic prisms e.g. SAP1-4 selectively positioned point between DD and LM, e.g. paragraphs [151-154, 163-166], e.g. Figs. 9-10), wherein the plurality of lens members are composed of any one of a refractive lens and a diffraction element (i.e. as AP with SAP1-4 are composed as refractive lenses, paragraphs [08-18, 93-102,   155-158, 166]). 
Regarding claim 10, Kwon teaches (see Figs. 1-19) that the variable lens member is a tunable lens including a liquid lens or an electro wetting lens having a variable refractive index (i.e. as dynamic tunable lens AP is liquid crystal material LL based lens , paragraph [11, 94-102, 158-159, 166]).  
Regarding claim 11, Kwon teaches (see Figs. 1-19) that the plurality of pin mirrors (pin mirrors RM) form a grid pattern (i.e. as RM1-5,1-8 are in grid pattern, as depicted in Figs. 17-19, paragraphs [197-200, 202-204, 210-214]), and intersecting band regions among the grid pattern form a reflective region(i.e. as at least  RM1-3, are in group band RM-G1, RM6-9 are in RM-G3,  depicted in Figs. 18-19, paragraphs [202-204, 210-214]).  
Regarding claim 12, Kwon teaches (see Figs. 1-19) that the plurality of pin mirrors  (pin mirrors RM) form a grid pattern (i.e. as RM1-5,1-8 are in grid pattern, as depicted in Figs. 17-19, paragraphs [197-200, 202-204, 210-214]), and regions inside the grid among the grid pattern form a reflective region (i.e. as RM1-5,1-8 with reflective regions are inside the grid as depicted in Figs. 17-19, paragraphs [202-204, 210-214]).  
Regarding claim 13, Kwon teaches (see Figs. 1-19) that the region where the plurality of pin mirrors are provided (i.e. as region with RM in LM, as depicted in Figs. 1-7, 13-18) and a maximum region where the image light reaches by the variable lens member coincide with each other (i.e. as maximum positions where AP is designed to provide the image coincides with RM, [70,81-85,101-109], as depicted in e.g. Figs. 3-7, 9-19).
Regarding claim 15, Kwon teaches (see Figs. 1-19) that the regions provided with the plurality of pin mirrors (i.e. are region(s) with RM plurality of pin mirrors distributed in that region of LM, paragraphs [73-74, 114, 187, 194, 197-200], e.g. Figs. 1-2, 5-6, 13-19) corresponds to a region where a line connecting the plurality of pin mirrors positioned along an outer border of the plurality of pin mirrors form an outer boundary (as best understood, since there is a plurality of pin mirrors RM in region of LM, the line connecting outer border of sides of RMs forms some boundary of the region in LM where the RMs are, as depicted in e.g. Figs. 1-2, 5-6, 13-19, paragraphs [73-74, 114, 187, 194, 197-200,209]). 


Allowable Subject Matter

The allowable subject matter was previously presented in Office Action dated 03/04/2022 and is stated below for completeness. 
Claim 14 is allowable. 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of claim 14, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 14, directed towards an electronic device, the closest cited prior art of Kwon teaches (see Figs. 1-19) such an electronic device (i.e. optical augmented reality (AR) device, ARD1-6, see Title, Abstract, e.g. paragraphs [02, 06-24, 32-34, 69-74, 167-169, 182-184, 189-192,202-204, 210-212], as depicted in e.g. Figs. 1-7, 13, 15, 17-19) comprising: 
an optical driving assembly including an image source panel for emitting image light (i.e. display module DD with image panel area DP DA,  displaying and emitting image light, e.g. paragraphs [70, 75-76,117-119], e.g. Figs. 1-3, 8); 
an optical element in which the emitted image light is incident and totally reflected (i.e. as lens module LM receiving incident light from DD and in which image light is totally reflected by RM pin mirrors, as depicted in e.g. Figs. 1-2, 5-6, 13-19, e.g. paragraphs [70-74]); 
a plurality of pin mirrors distributed in a region of the optical element and configured to extend  a depth of the filed (i.e. RM which are pin mirrors distributed in LM and as pin mirrors configured to deepen a depth of field due to pin-hole effect, see e.g. paragraphs [70, 73-74, 77-80], e.g. Figs. 1-2, 5-6, 13-19; see also 112 section above); and 
a variable lens member provided at one point of an optical path before reaching the plurality of pin mirrors (i.e. as dynamic prism module AP, between DD and pin mirrors RM, paragraphs [70,81-85, 150-152, 162, 168]) to vary a region where the image light reaches among the region where the plurality of pin mirrors are provided (i.e. as e.g. dynamic prism module AP narrows image light from IDA  to receiving RM, and where the image is provided to different positions and positions of RM, paragraphs [70,76-79, 81-85,101-109], as clearly depicted in e.g. Figs. 1, 3-7, 9-13, 15, 17-19), wherein the variable lens member includes: a plurality of lens members (i.e. AP with plurality of dynamic prisms e.g. SAP1-4 selectively positioned point between DD and LM, e.g. paragraphs [151-154, 163-166], e.g. Figs. 9-10). 
However, regarding claim 14 the prior art taken either singly or in combination fails to anticipate or fairly suggest electronic device including the specific arrangement where the variable lens with the plurality of lens members and a lens moving assembly configured to move the plurality of lens members such that each lens member of the plurality of lens members is selectively positioned at a first point on an optical path reaching the plurality of pin mirrors from the image source panel, in combination with all other claimed limitations of the base and any intermediate claims. 

Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of claim 2, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest electronic device including the specific arrangement where the variable lens member includes: a plurality of lens members; and a lens moving assembly configured to move the plurality of lens members such that each lens member of the plurality of lens members is selectively positioned at a first point on the optical path reaching the plurality of pin mirrors from the image source panel, in combination with all other claimed limitations of the base and any intermediate claims. 
With respect to claims 3-8, these claims depend on claim 2 and are allowable at least for the reasons stated supra. 

Response to Arguments

Applicant’s arguments presented in the Remarks dated 05/04/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on same reference teachings applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Applicant argues on pages 8-9 of the Remarks that the cited prior art of Kwon does not disclose that (1) the variable lens member is configured to narrow or widen an effective region of image light that reaches the plurality of pin mirrors  among the region provided with the plurality of pin mirrors by changing a focal length of the variable lens member to adjust a size of an output image of augmented reality information, because the dynamic prism module (AP) does not change the focal length of the variable lens member. The Examiner respectfully, disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Kwon teaches all limitations of claim 1, as Kwon teaches (see Figs. 1-19) an electronic device (i.e. optical augmented reality (AR) device, ARD1-6, see Title, Abstract, e.g. paragraphs [02, 06-24, 32-34, 69-74, 167-169, 182-188, 189-192,202-204, 210-212], as depicted in e.g. Figs. 1-7, 13-15, 17-19) comprising: 
an optical driving assembly including an image source panel for emitting image light (i.e. display module DD with image panel area DP DA, with image display area(s) (IDA) configured for  displaying and emitting image light, e.g. paragraphs [70, 75-76,117-119, 182-188], e.g. Figs. 1-3, 8, 13-14); 
an optical element in which the emitted image light is incident on and reflected (i.e. as lens module LM receiving incident light from DD and in which image light is totally reflected by RM pin mirrors, as depicted in e.g. Figs. 1-2, 5-6, 13-19, e.g. paragraphs [70-74]); 
a plurality of pin mirrors distributed in a region of the optical element and configured to extend  a depth of a field of view  (i.e. RM which are pin mirrors distributed in LM and as pin mirrors configured to deepen a depth of field of view (FOV) due to pin-hole effect, see e.g. paragraphs [34-35, 70, 73-74, 77-80, 114, 187, 194], e.g. Figs. 1-2, 5-6, 13-19); and 
a variable lens member provided at one point of an optical path before the emitted light reaches the plurality of pin mirrors (i.e. as dynamic prism module AP and collecting member CL when present, is provided between DD and pin mirrors RM, paragraphs [70,81-85, 182-188, 150-152, 162, 168], Figs. 1-14), wherein the variable lens member (AP, CL) is configured to narrow or widen an effective region of the image light that reaches the plurality of pin mirrors  among the region provided with the plurality of pin mirrors (i.e. as e.g. dynamic prism module AP and CL,  when present, shift and narrow image light from light provided by IDA to image light provided by EDA1 having increased size, which is received by RMs, and also as the image is provided to different positions and positions of RM from IDA and/or EDA1, paragraphs [70,76-79, 81-85,101-109, 114, 182-188], as clearly depicted in e.g. Figs. 1, 3-7, 9-15, 17-19), by changing a focal length of the variable lens member to adjust a size of an output image of augmented reality information (i.e. as the focal length of AP, CL is changed from case when CL is not present, to case when CL is present as CL may include convex lens, see paragraphs [76-85, 182-188], as depicted in e.g. Figs. 1, 3-7, 13-14]).
Specifically, Kwon teaches such variable lens member provided at one point of an optical path before the emitted light reaches the plurality of pin mirrors, i.e. as dynamic prism module AP and collecting member CL when present, is provided between DD and pin mirrors RM, paragraphs [70,81-85, 182-188, 150-152, 162, 168], (Figs. 1-14), wherein the variable lens member (AP, CL) is configured to narrow or widen an effective region of the image light that reaches the plurality of pin mirrors  among the region provided with the plurality of pin mirrors i.e. because the dynamic prism module AP with CL (which is either present or not present), e.g. when present, shift and narrow image light from light provided by IDA to image light provided by EDA1 having increased size, which is received by RMs, and as the image is provided to different positions and positions (shift) of RM from IDA and/or EDA1, paragraphs [70,76-79, 81-85,101-109, 114, 182-188], as clearly depicted in e.g. Figs. 1, 3-7, 9-15, 17-19). Moreover, the change of focal length is accomplished with the variable lens member to adjust a size of an output image of augmented reality information, i.e. as the focal length of AP, CL is changed from case when CL is not present, to case when CL is present, since the CL may include convex lens, see paragraphs [76-85, 182-188], as depicted in e.g. Figs. 1, 3-7, 13-14]).
Thus regarding the argument under issue (1) above, although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 9 of the Remarks dated 05/04/2022. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872